Citation Nr: 0704577	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  99-14 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.

2.  Entitlement to an increased (compensable) rating for 
service-connected Eustachian tube dysfunction with impaired 
hearing.

3.  Entitlement to an increased rating for bilateral 
tinnitus, to include a separate schedular 10 percent 
disability rating for each ear.  

4.  Entitlement to a rating in excess of 10 percent for 
capsulitis of the left shoulder.

5.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the left hip.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
September 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision in which 
the RO denied increased (compensable) ratings for Eustachian 
tube dysfunction with impaired hearing and tinnitus, for 
capsulitis of the left shoulder, and for tendonitis of the 
left hip, as well as denied a rating in excess of 10 percent 
for pseudofolliculitis barbae.  The appellant filed a notice 
of disagreement with the rating decision in May 1999, and a 
statement of the case was issued in May 1999.  The appellant 
perfected his appeal to the Board with the filing of a 
substantive appeal in June 1999.

In a January 2003 rating decision, the RO increased the 
ratings for Eustachian tube dysfunction, for left shoulder 
disability, and for tendonitis of the left hip to 10 percent 
each, effective January 14, 1999 (the date of the claim for 
increase). However, inasmuch as a higher rating is available 
each condition and the veteran is presumed to seek the 
maximum available benefit for a disability, the claims 
remains viable on appeal.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Pursuant to the veteran's January 2003 request for a Board 
video conference hearing, in January 2003, the RO notified 
him of a hearing scheduled before a Veterans Law Judge in 
March 2003 .  The veteran failed to report to this hearing.

In October 2003, the Board remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of each 
claim (as reflected in the March 2006 supplemental SOC 
(SSOC)) and returned these matters to the Board for further 
appellate consideration.

As a final preliminary matter, the Board notes that the RO 
adjudicated the matter of  entitlement to a rating in excess 
of 10 percent for service-connected Eustachian tube 
dysfunction with impaired hearing and tinnitus as a single 
issue-notwithstanding rating the veteran's bilateral hearing 
loss as noncompensable and rated his tinnitus as 10 percent 
disabling.  Because these conditions encompass separate 
disabilities obviously capable of being separately rated, the 
Board has recharacterized the matters on appeal as reflected 
on the title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's pseudofolliculitis barbae affects less than 
5 percent of his exposed body area, and is not productive of 
facial disfigurement, scarring, exudation, itching, or 
extensive lesions.
 
3.  The evidence demonstrates that the veteran's service-
connected disability of the right femoral head is presently 
manifested by complaints of pain, without evidence of 
arthritis shown by X-ray examination or any specific 
compensable limitation of motion due to pain or functional 
loss.

4.  The veteran's service-connected left shoulder tendonitis 
is presently manifested by complaints of pain and limitation 
of motion of the left arm at shoulder level.

5.  In February 1999, audiometric testing revealed level I 
hearing acuity in the right ear and level I hearing acuity in 
the left ear.

6.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for pseudofolliculitis barbae are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Code 7806 (as in effect prior to and since August 
30, 2002).

2.  The criteria for a rating in excess of 10 percent for 
disability of the left hip are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7,  4.71, 4.71a, Diagnostic Codes 
5010, 5252, 5253 (2006).

3.  The criteria for a rating in excess of 10 percent for 
disability of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4,71,4.71a, 
Diagnostic Codes 5010, 5201, 5202, 5203 (2006).

4. 4.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350, 3.385, 
4.1, 4.2, 4.7, 4.85 (Diagnostic Code 6100) and 4.86 (2006).  

5.   The claim for a rating in excess of 10 percent for 
bilateral tinnitus, to include assignment of a separate 
schedular 10 percent disability rating for each ear, is 
without legal merit.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2002-2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & West 2005). To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims herein decided 
has been accomplished.

In an April 2004 post-rating letter, the RO advised the 
appellant and his representative of VA's responsibilities to 
notify and assist the appellant in his increased rating 
claims, and what was required to prove a claim for an 
increased rating.  The RO explained that, in order to 
establish entitlement to a higher rating the evidence must 
show that the disability had worsened.  Thereafter, they were 
afforded opportunity to respond.  Hence, the Board finds that 
the appellant has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that RO's April 2004 post-rating letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the April 2004 post-rating letter, 
the RO informed him that he should submit an authorization 
and consent form to release information to the RO for each 
doctor or hospital that he thought would help decide his 
claims.  The RO suggested that the veteran should submit any 
additional information or evidence that he would like the RO 
to obtain for him.  The RO explained how and where the 
veteran should send the evidence that he had in support of 
his claim.  The RO indicated that it would make reasonable 
efforts to obtain evidence necessary to support his claim, to 
include requesting the veteran's medical, employment, or 
records from other Federal agencies if he desired, although 
it was still his responsibility to support his claim with the 
appropriate evidence.  The RO also noted that it would also 
arrange for a medical examination or obtain a medical opinion 
if deemed necessary to decide the claim. The record reveals 
that the veteran failed to report for the scheduled VA 
examination in June 2002.  

Subsequent to the Board's recent remand, the RO attempted to 
schedule the veteran for another VA examination.  As 
explained in more detail below, the RO discovered that the 
veteran has been incarcerated in a state correctional 
facility.  Despite the RO's documented attempts to schedule 
the veteran for an examination, the state correctional 
facility denied the RO's request to have the veteran 
transported to a VA facility.  There is no indication in the 
claims file that the veteran attempted to inform the RO of 
his incarceration, and there has been no documented 
communication from the veteran since the Board's last remand.

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim. 
However, the claims file reflects that the appellant has 
identified evidence in support of his claim. Given that fact, 
as well as the RO's instructions to him, the Board finds that 
the appellant has, effectively, been put on notice to provide 
any evidence in his possession that pertains to the claim. 
Accordingly, on these facts, the RO's omission is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); cf. 38 C.F.R. § 20. 1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the November 2002 rating action on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  .  In this case, as indicated above, the appellant 
had full opportunity to respond after issuance of notice 
documents identified above, to include the RO's initial pre-
rating notice letter, the rating decision on appeal, and the 
SOC.  Moreover, the RO scheduled a VA examination for the 
veteran, which were held in 1999.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  As regards the claims 
for increase on appeal, the Board finds that this was 
accomplished in the SOC, which suffices for Dingess/Hartman.  
The Court also held that VA notice must include information 
regarding the effective date that may be assigned.  While the 
RO has not explicitly provided such notice in this appeal, on 
these facts, such omission is harmless..  Id.  Aside from the 
fact that there is no indication whatsoever that the 
appellant is challenging any effective date, because the 
Board is denying the claims for higher ratings in this 
appeal, no effective date is  being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman.

Additionally, the Board finds that there is no outstanding 
duty to assist the veteran in this appeal, as all possible 
development on the claims of has been accomplished or 
attempted.  The RO has undertaken reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims; as a result of these 
efforts, service medical records have been associated with 
the record, along with  the reports of VA examinations.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing pertinent 
records, in addition to those noted above, that need to be 
obtained.  The record also presents no basis for further 
developing the record to create an additional evidence to be 
considered in connection with the claims.

The Board notes that, during the pendency of this appeal, the 
veteran was incarcerated after being convicted of committing 
a felony.  Although not official, it appears, based on the 
RO's research, that the veteran is not scheduled to be 
released until 2014.  Despite these circumstances, the 
evidence has been adequately developed, to the extent 
possible (see Bolton v. Brown, 8 Vet. App. 185 (1995) 
(incarcerated veterans should be accorded the same assistance 
as fellow, non-incarcerated veterans)), and no further action 
in this regard is indicated.  The veteran did not respond to 
the RO's April 2004 letter seeking information and/or .  Also 
noted above, the RO attempted to schedule a VA examination 
but the state correctional facility denied the RO's request 
to release the veteran for purposes of an examination.  

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with an appellant decision on each claim on appeal.




II.  Analysis 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A..  Pseudofolliculitis barbae

According to a February 1999 VA examination report, the 
veteran complained that he could not shave because of his 
skin condition.  The examiner noted that the veteran had a 
short beard and had mild pseudofolliculitis barbae on his 
neck.  The examiner diagnosed him with pseudofolliculitis 
barbae.  

When the RO granted service connection for pseudofolliculitis 
barbae, it assigned an initial, 10 percent rating under the 
version of 38 C.F.R. § 4.118, Diagnostic Code 7806 in effect 
prior to August 30, 2002.   

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin diseases, as set forth in 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833.  See 67 Fed. Reg. 49596-49599 
(July 31, 2002).  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any  period prior to the effective date of the 
new rating criteria, and to consider the revised criteria for 
the period beginning on the effective date of the new 
provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  

As the RO has considered both the former and revised criteria 
for rating the veteran's pseudofolliculitis barbae, and 
furnished him notice of the revised criteria in the February 
2003 SOC, there is no due process bar to the Board also 
considering the former and revised criteria. 

Under the criteria of former Diagnostic Code 7806 (as in 
effect prior to August 30, 2002), eczema with slight, if any, 
exfoliation, exudation, or itching, if on a non-exposed 
surface or small area, warrants a noncompensable rating.  A 
10 percent rating requires exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating 
requires ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or the skin disorder must 
be exceptionally repugnant.  38 C.F.R. 4.118, Diagnostic Code 
7806 (2002). 

Under the criteria of revised Diagnostic Code 7806 (effective 
on and after August 30, 2002), dermatitis or eczema affecting 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas, with no more than topical therapy required  
during the past 12-month period warrants a noncompensable 
rating.  A 10 percent rating requires that at least 5  
percent, but less than 20 percent, of the entire body, or at  
least 5 percent, but less than 20 percent, of exposed areas 
be affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total  
duration of less than 6 weeks during the past 12-month  
period.  A 30 percent rating requires that 20 to 40 percent  
of the entire body or 20 to 40 percent of exposed areas be  
affected, or systemic therapy such as corticosteroids or  
other immunosuppressive drugs for a total duration of 6 weeks  
or more, but not constantly, during the past 12-month period.  
A 60 percent rating requires more than 40 percent of the 
entire body or more than 40 percent of exposed areas be 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12-month period.  38 C.F.R. 4.118, Diagnostic Code 
7806 (2006).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 10 
percent is not warranted under either the former or revised 
applicable criteria.   

The only medical evidence developed prior to August 30, 2002 
is the February 1999 VA examination report.  However, that 
record clearly reflects no findings of constant exudation or 
itching, extensive lesions, or marked disfigurement, so as to 
warrant a compensable rating under the criteria in effect 
prior to August 30, 2002.

The Board also finds that, since August 30, 2002, a rating in 
excess of 10 percent is not warranted under revised criteria 
of Diagnostic Code 7806, in the absence of medical evidence 
after this date as a result of the veteran's incarceration.  

Similarly, the Board finds that no compensable rating for the 
veteran's disability is assignable under any other pertinent 
diagnostic criteria for rating scars.  While the veteran's 
pseudofolliculitis barbae may also be rated as disfigurement 
of the head, face, or neck under Diagnostic Code 7800, or as 
scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, 
depending upon the predominant  disability, no citation to, 
or discussion of either the former or revised criteria of any 
of these diagnostic codes is necessary.  Simply stated, a 
rating under any of these diagnostic codes is not appropriate 
in this case, in the absence of pertinent pathology.  No 
medical evidence-to specifically include the February 1999 
VA examination report-reflects that the skin disability under 
consideration results in any scars or disfigurement of the 
head, face, or neck, or scars of any other part of the body 
to warrant a rating in excess of 10 percent.

In short, the record presents no basis for assignment of a 
higher rating under Diagnostic Code 7806, or any other former 
or revised potentially applicable provision of VA's rating 
scehedule.

B.  Left Hip and Left Shoulder Disabilities

According to a February 1999 VA orthopedic examination 
report, the veteran complained that his left shoulder and 
left hip hurt him.  He found it difficult to raise his upper 
left extremity above his head.  He also explained that his 
left hip pain interfered with his sleep.  The physical 
examination revealed that the veteran did not appear to be in 
any acute distress.  He walked with a straight cane; however, 
his gait was normal without the cane.  Examination of the 
left hip revealed no tenderness.  The veteran had subjective 
complaints of discomfort.  Rang of motion was flexion to 100 
degrees, external rotation to 25 degrees, internal rotation 
to 15 degrees, abduction to 40 degrees, adduction to 20 
degrees.  The veteran had no discomfort during the 
examination except for complaints of pain.  Deep tendon 
reflexes were 2+ and symmetrical.  Sensory function 
examination was intact to pinprick with sharp edge of the 
paper clip.

Examination of the left shoulder revealed mild discomfort and 
tenderness in the left acromioclavicular joint area.  The 
range of motion was to 170 degrees on abduction, to 160 
degrees on flexion, and extension to 30 degrees.  Internal 
rotation was to 80 degrees on the left side.  External 
rotation was to 90 degrees.  There was mild crepitation felt 
and heard on the left shoulder at the extreme passive range 
of motion and passive range of motion for abduction was to 
180 degrees, and flexion to 180 degrees.  During goniometric 
examination, the veteran appeared to have complaints of pain, 
however, during casual observation there was no evidence of 
pain or increased pain during extreme range of motion.  The 
veteran was able to undress and dress without any evidence of 
discomfort or difficulty.  Sensory function examination was 
intact to pinprick with a paper clip.  Deep tendon reflexes 
in both upper extremities were 2+ and symmetrical.  Strength 
in both upper extremities was within normal limits.  The 
veteran continued to be independent in activities of daily 
living and transfers.  He was able to walk on his heels and 
toes without difficulty.  He was able to stand on one lower 
extremity without any difficulty or loss of balance.  The 
impression was degenerative joint disease of the left 
shoulder with probable degenerative changes of the left hip.  
An x-ray study of the left shoulder revealed minimal 
degenerative arthritic changes at the acromioclvicular joint.  
An x-ray study of the left hip revealed minimal degenerative 
arthritic changes at the superior lateral part of the left 
hip joint.

The 10 percent rating, each, for the veteran's service-
connected left hip tendonitis with degenerative changes, as 
well as his capsulitis of the left shoulder, has been 
assigned under the provisions of Diagnostic Codes 5010-5199, 
which is indicative of nonspecific musculoskeletal disability 
rated, by analogy, to degenerative arthritis. See 38 C.F.R. 
§§ 4,.20, 4.27 (2006).

Traumatic arthritis is rated under the provisions of 
Diagnostic Code 5010, which, in turn, is evaluated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that evaluation of arthritis 
established by x-ray findings should be based on limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003 also provides that where limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

Standard ranges of motion of the hip are to 0 degrees on 
extension, to 125 degrees on flexion, and to 45 degrees on 
abduction.  38 C.F.R. § 4.71, Plate II (2006).  Limitation of 
flexion of the thigh to 30 degrees warrants a 20 percent 
rating.  38 C.F.R. §§ 4.71a, Diagnostic Code 5252 (2006).  
Limitation of abduction of the thigh warrants a 20 percent 
rating when motion is lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5253 (2006).  .

As regards the left hip, the medical evidence does not show, 
even as influenced by pain, flexion limited to 30 degrees or 
loss of abduction beyond 10 degrees.  The report of the most 
recent examination, conducted in February 1999, reflects full 
range of motion of the right hip while earlier reports 
indicated flexion to 100 degrees in May 1999, to 95 degrees 
in September 2000, and to 110 degrees in April 2001.  

Considering this evidence in light of the above-noted rating 
criteria, the Board finds that the evidence is not indicative 
of a left hip disability resulting in the extent of 
limitation of function that warrants a higher disability 
rating under Diagnostic code 5252 or 5253, even when 
functional loss due to pain is considered.  Nor does the 
evidence of record reflect functional limitation that 
approximates ankylosis of the hip.  See Lewis v.  Derwinski, 
3 Vet. App. 259 (1992) (Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.).  The medical evidence of record 
specifically shows that the veteran was able to move his 
right hip.  Therefore, Diagnostic Code 5250 also provides no 
basis for a higher rating.  

As regards the left shoulder, the Board notes that standard 
ranges of shoulder motion are forward elevation (flexion) and 
abduction from 0 to 180 degrees, each (with shoulder level at 
90 degrees); and external and internal rotation to 90 
degrees, each.  See 38 C.F.R. § 4.71, Plate I. 

Limitation of motion of the minor arm, at the shoulder level 
or midway between the side and shoulder level warrants a 20 
percent rating.  Where motion is limited to 25 degrees from 
the side, a 30 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201. 

Alternatively, a 20 percent rating for the minor arm is 
warranted if there is: (1) malunion of the humerus with 
moderate deformity; (2) malunion of the humerus with marked 
deformity; (3) recurrent dislocations of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level; or (4) recurrent dislocations of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula may be rated based on 
impairment of function of the contiguous joint or on the 
basis of malunion, nonunion or dislocation.  Malunion of the 
clavicle or scapula warrants a 10 percent rating.  Nonunion 
of the minor clavicle or scapula warrants a 10 percent rating 
if there is no loose motion or a 20 percent rating if there 
is loose movement.  Dislocation of the minor clavicle or 
scapula warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that there is no basis for 
assignment of a rating higher than the currently assigned 10 
percent rating for left shoulder disability under any 
potentially applicable diagnostic code.  The available 
medical evidence simply does not show that, even with pain, 
the veteran's left (minor) shoulder is limited to at least 
shoulder level so as to warrant at least the minimum 20 
percent rating under Diagnostic Code 5201.  It logically 
follows that there is no evidence of any ankylosis of 
scalpulohumeral articulation so as to warrant evaluation of 
the left shoulder under Diagnostic Code 5200.  The record 
also is devoid of medical findings that would warrant 
evaluation of and assignment for the next higher, 20 percent 
rating under either Diagnostic Code 5202 or 5203.  

In short, the record presents no basis for assignment of any 
higher rating, based on limited motion or any other factor, 
for either the veteran's service-connected left hip or left 
shoulder disability

C.  Skin and Musculoskeletal Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
pseudofolliculitis barbae, capsulitis of the left shoulder, 
or tendonitis of the left hip with degenerative changes has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited to 
in the January 2003 supplemental SOC).  In this regard, the 
Board notes that none of the disabilities has objectively 
been shown to markedly interfere with employment (i.e., 
beyond that contemplated in each assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not  met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In adjudicating each of the aforementioned claims, the Board 
also has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  Bilateral Hearing Loss (Eustachian Tube Dysfunction)

The RO has evaluated the veteran's otalgia with Eustachian 
tube dysfunction as 10 percent disabling pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6100 (2006), for hearing loss. 

The relevant evidence in connection with the veteran's claim 
reflects that on VA audiological testing in February 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
35
45
LEFT
45
45
40
45
50

Pure tone threshold averages (from 1000 to 4000 Hz) were 39 
decibels (dB) in the right ear and 45 dB in the left ear.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear. 

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the 
results of above-described testing are charted on Table VI 
and Table VII.  See 38 C.F.R. § 4.85.

Since June 10, 1999, exceptional patterns of hearing 
impairment are addressed in 38 C.F.R. § 4.86:

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86 (b).

Applying the method for evaluating hearing loss to the 
results of the veteran's audiological evaluations, the 
February 1999 audiometric evaluation reveals Level I hearing 
acuity in the right ear, and Level I hearing acuity in the 
left ear, based on application of the reported findings to 
Table VI.  Application of these findings to Table VII 
corresponds to a 0 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  The Board points out that none of the 
pure tone thresholds recorded on audiometric testing reflect 
exceptional hearing impairment; thus, 38 C.F.R. § 4.86(a) is 
not for application.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.   
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The Board has also considered  the applicability of other 
diagnostic codes for rating disability characterized 
Eustachian tube dysfunction, which is evaluated under 
38 C.F.R. § 4.87, Diagnostic Code 6210 (2006).  That 
diagnostic code provides that a maximum 10 percent rating is 
assignable for chronic otitis externa with swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment.  An rating in excess of 10 percent is 
assignable for other diseases of the ear including peripheral 
vestibular disorders, provided dizziness and occasional 
staggering is shown, Meniere's syndrome, provided such 
syndrome causes, at least, hearing impairment and vertigo, 
and malignant neoplasm of the ear.  See 38 C.F.R. § 4.87, 
Diagnostic Codes 6204, 6205, 6208 (2006).  A rating in excess 
of 10 percent is also assignable if the ear disability 
involves the loss of an auricle.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6207 (2006).

With the exception of tinnitus (which the Board has rated 
separately, and is addressed below), the competent evidence 
of record is negative for any actual ear disability other 
than hearing loss.  According to a February 1999 VA general 
medical examination report, the veteran's ears were described 
as normal, with clear tympanic membrane (TM) canals.  The 
February 1999 VA audiological evaluation also revealed no 
other manifestations or residuals of Eustachian tube 
dysfunction.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a compensable rating for 
Eustachian tube dysfunction with bilateral hearing loss.  
Given the mechanical method of deriving ratings for hearing 
loss, the benefit-of-the-doubt doctrine is not applicable.   
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 49, 53-56.

E.  Tinnitus

The 10 percent rating for disability previously characterized 
as Eustachian tube dysfunction with impaired hearing and 
tinnitus actually has been assigned for tinnitus, the only 
ear disability for which a compensable rating is assignable.  
The veteran has requested a rating in excess of 10 percent 
for bilateral tinnitus, to include assignment of a separate 
10 percent rating for each ear.  The RO denied the request 
because, under Diagnostic Code 6260, there is no provision 
for assignment of a separate 10 percent rating for tinnitus 
in each ear.  The RO's decision has been appealed to the 
Board.   

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 13, 2003 regulations, no more than a single 10 
percent rating could be assigned for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific appeals affected by the stay 
essentially included those involving a claim for compensation 
for tinnitus filed prior to June 13, 2003, in which the 
appellant sought disability rating(s) for tinnitus greater 
than 10 percent.

Recently, the Federal Circuit reversed the decision of the 
Veterans Court in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

The Board has considered all arguments advanced by the 
appellant; however, in view of the foregoing, the Board must 
conclude that the version of Diagnostic Code 6260 in effect 
prior to June 2003 precludes assignment of more than a single 
10 percent rating for tinnitus.  Therefore, the veteran's 
claim for a rating in excess of 10 percent for bilateral 
tinnitus, to include assignment of a separate schedular 10 
percent rating for each ear, must be denied under both the 
former and revised versions of the pertinent rating schedule 
provision.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A rating in excess of 10 percent for pseudofolliculitis 
barbae is denied.

A rating in excess of 10 percent for a left shoulder 
disability is denied.

A rating in excess of 10 percent for a left hip disability is 
denied.

A compensable rating for bilateral hearing loss (Eusachian 
tube dysfunction) is denied.

A rating in excess of 10 percent for bilateral tinnitus, to 
include assignment of a separate schedular 10 percent 
disability rating for each ear, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


